DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment has been considered and entered for the record. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Boyette et al. (US 2017/0175070 A1 – hereafter ‘070) in view of Mitchell et al. (US 2009/0242173 A1 – hereafter ‘173).
 ‘070 discloses a biomass generator (Abstract) that includes the following limitations for claim 1: 
“A system”: ‘070 discloses a biomass generator (Fig. 8; system 200; [0060]) that is being interpreted as the system of the instant application. 
“a spore container to store a solution of spores;”: ‘070 discloses containers that can contain spores (Fig. 8; containers 230, 232, 234 and 242; [0062]).  
“a nutrient container to store a solution of nutrients:”: ‘070 discloses containers that can contain nutrients (Fig. 8; containers 230, 232, 234 and 242; [0062]).
“a reciprocating pump to draw and expel a volume of the solution of spores, a volume of the solution of nutrients, and a volume of water through the arrangement of valves and tubes;”: ‘070 discloses using a series of solenoid valves (valves 236, 238, 240 and 244) to send the water, spores and nutrients to a holding tank through a series of tubes and valves (valves 228 and 274; flow lines 276, 278, 280 and 252; Fig. 13; [0064]).  
“a mixing device to receive from the reciprocating pump and mix together the volume of the solution of spores, the volume of the solution of nutrients, and the volume of water into a mixture of the solution of spores, the nutrients, and the water;”: ‘070 discloses a manifold, i.e. the mixing device, that receives the solutions from the pumps and mixes the spores, nutrients and water together (manifold 225; Fig. 13; [0061]).  
“a holding tank to receive and hold the mixture, the holding tank comprising a heater to heat the mixture and a thermocouple to measure a temperature of the mixture in the holding tank;”: ‘070 discloses a growth tank (tank 202; Fig. 13; [0061]) that holds the mixture and includes a heater (heater 204; Fig. 13; [0061]) 
“a controller configured to control a sequence of operations among the reciprocating pump and the holding tank to form and activate the mixture.”: ‘070 discloses a controller that operates the heater ([0033]) and the pumps to activate the mixture ([0034]).  
‘070 discloses an RTD for monitoring temperature, but does not specify a thermocouple.  However, thermocouples are conventional and well-known within the art and would have been obvious to one of ordinary skill in the art at the time of the invention.  
‘173 discloses a bioreactor with a heating system (Abstract) that for claim 1 includes using a thermocouple within the container ([0055]) and a heat transfer surface within the interior of the bioreactor (transfer surface 104a; Fig. 2; [0055]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the thermal couple and heating element of ‘173 within ‘070 in order to regulate the temperature of the bioreactor.  The suggestion for doing so at the time would have been in order to control the temperature of the contents ([0055]).  
For claim 2, the system of ‘070 is being interpreted as being on-site. 
For claim 3, ‘070 discloses a number of valves, check valves and fluid pathways between the containers and the holding tank (Fig. 13; [0070]). 
For claim 4, ‘070 discloses that the controller operates the pumps to draw the spores, nutrients and water into the pump and to control the flow control valves to draw water through the tubes ([0066]).  
For claim 5, ‘070 discloses that the controller sends the spores, nutrients and water to the holding tank by controlling the pumps and valves ([0066]; [0068]).  
For claim 6, the controller of ‘070 is capable of controlling a number of flow control valves that can flus the spores, nutrients and water through the tubes and valves ([0061]; [0066]; [0068]; [0069]).  
For claim 7, ‘070 discloses that the heater can heat the mixture and that the temperature controller monitors the temperature where this is controlled by the controller ([0066]).  
For claim 8, ‘070 discloses that the heater can heat the mixture and that the temperature controller monitors the temperature where this is controlled by the controller ([0066]).  
For claim 9, ‘070 discloses that the mixture can be cooled by sending water to the tank through the tubes where this is controlled by the controller ([0012]; [0072]).  
For claim 10, ‘070 discloses using a pump (pump 208) which is operated by the controller and is being interpreted as a peristaltic pump ([0061]). 
For claim 11, ‘070 discloses where the controller draws the bacteria and mixes it with water in order to supply this to animals ([0059]).  
For claim 12, the solenoid valves ([0064]) of ‘070 would intrinsically have barrel and plunger for each of the solutions.  
For claim 13, the solenoid valves ([0064]) of ‘070 would intrinsically have barrel and plunger for each of the solutions.  Regarding the different diameters of the pumps, ‘070 does not specify the diameters of the pump, but does disclose that each pump is used to pump desired quantities of nutrient and spores ([0066]) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include pumps with different diameters in order to obtain the predictable result of metering a desired amount of nutrients and spores to the tank. 
For claim 14, the solenoid valves ([0064]) of ‘070 would intrinsically have barrel and plunger for each of the solutions.  Regarding the different diameters of the pumps, ‘070 does not specify the diameters of the pump, but does disclose that each pump is used to pump desired quantities of nutrient and spores ([0066]) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to include pumps with different diameters in order to obtain the predictable result of metering a desired amount of nutrients and spores to the tank. The different diameters would be equivalent to metering different ratios.  
For claim 15, ‘070 discloses that the tank as an air vent (vent 256; [0062]; Fig. 13).  
For claim 17, the controller of ‘070 is configured to control the sequence between the pump and the holding tank ([0061]; [0066]; [0068]; [0069]).  
For claim 21, ‘070 does not specify that the heater is within the tank.  
For claim 21, ‘173 discloses a bioreactor with a heating system (Abstract) that for claim 1 includes using a thermocouple within the container ([0055]) and a heat transfer surface within the interior of the bioreactor (transfer surface 104a; Fig. 2; [0055]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to include the thermal couple and heating element of ‘173 within ‘070 in order to regulate the temperature of the bioreactor.  The suggestion for doing so at the time would have been in order to control the temperature of the contents ([0055]).  



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Boyette et al. (US 2017/0175070 A1 – hereafter ‘070) in view of Mitchell et al. (US 2009/0242173 A1 – hereafter ‘173)as evidenced by Niazi (US 2010/0261226 A1 – hereafter ‘226).
‘070 discloses using air filters (filters 216 and 220; Fig. 13; [0062]), but does not specify that the filters are on the vent from the tank.  However, exhaust filters are known within the art as evidenced by ‘226 (filter 84; Fig. 7a and b; [0044]) and would therefore have been obvious to one of ordinary skill in the art at the time of filing to be used to maintain particles/microorganisms within a reactor vessel and to prevent contamination from the exterior environment.  


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In this case, the newly applied reference of Mitchell discloses the thermocouple sensor and heating element within the holding tank.  
It should be noted that the heater of Boyette is attached to the tank via a conduit and does heat the mixture as it enters the holding tank.  
Therefore, the claims stand rejected.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724.  The examiner can normally be reached on Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799